J-S23029-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: T.J.P., A MINOR,             IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA




APPEAL OF: D.P., NATURAL MOTHER,

                            Appellant                 No. 3257 EDA 2014


                Appeal from the Decree Entered October 15, 2014
              In the Court of Common Pleas of Philadelphia County
    Family Court at No(s): CP-51-AP-0000213-2014, CP-51-DP-0002117-2012


BEFORE: DONOHUE, SHOGAN, and STRASSBURGER,* JJ.

MEMORANDUM BY SHOGAN, J.:                               FILED MAY 07, 2015

        D.P. (“Mother”) appeals from the decree entered on October 15, 2014,

which granted the petition filed by the Philadelphia County Department of

Human Services (“DHS” or “the Agency”), seeking to involuntarily terminate

Mother’s parental rights to T.J.P. (“Child”), a daughter born in November of

2012, pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b), and

changed Child’s permanency goal to adoption pursuant to 42 Pa.C.S. §

6351(f).1 We affirm.

____________________________________________


*
     Retired Senior Judge assigned to the Superior Court.
1
   On October 15, 2014, the trial court entered decrees involuntarily
terminating the parental rights of Child’s father, C.T. Father has not filed a
notice of appeal from the decree terminating his parental rights, nor is he a
party to the instant appeal.
J-S23029-15


      The trial court set forth the factual background and procedural history

of this appeal as follows:

      On November 26, 2012, [DHS] received a General Protective
      Services Report (GPS) due to [M]other testing positive for drugs
      during the birth of [Child]. The report indicated that [M]other
      made statements to the Temple University hospital staff
      indicating that she abused drugs during her pregnancy with
      [Child].    [M]other did not receive any drug and alcohol
      treatment. DHS learned that [M]other was not prepared to care
      for [Child]. [Child’s] father, [C.T.], was not involved in [Child’s]
      care. The report was substantiated by the DHS investigation.

      On November 26, 2012, DHS visited [Child] and [M]other at
      Temple University Hospital.     Mother admitted to [the] DHS
      worker she had been transient throughout her pregnancy with
      [Child]. [M]other has no viable income. [M]other stated [that]
      she and [Child] would reside at [Child’s] maternal grandparent’s
      home. However, the maternal grandparent’s home lacked heat
      and was subject to foreclosure.

      On November 26, 2014, [M]other was discharged from Temple
      University Hospital.

      DHS learned from the Temple University Hospital staff that
      [M]other did not receive adequate prenatal care[.]

      On November 27, 2012, DHS made a scheduled visit to
      [M]other’s home. [The] DHS worker met with [M]other and her
      paramour. DHS observed decaying building materials on the
      front porch of the home. The front porch was unstable and
      poorly framed. Furthermore, the home had missing windows
      and cardboard frames at the window and lacked heat.

      On November 27, 2012[,] DHS left a telephone message for
      [C.T.], father of [Child,] requesting [him to] contact DHS.

      On November 27, 20[1]2, DHS obtained an Order of Protective
      Custody (OPC) for [Child,] who was transported from Temple
      University Hospital to a foster home through the agency
      Asociacion de Puertorriquenos en Marcha (APM)[.]




                                     -2-
J-S23029-15


     On November 29, 2012, a shelter care hearing was held for
     [Child]. The [c]ourt lifted the OPC and ordered that [C]hild be
     temporarily committed to DHS to stand. [M]other was referred
     to the Clinical Evaluation Unit (CEU) for a forthwith drug screen
     and a dual diagnosis assessment. Father was not present at the
     hearing.

     On December 14, 2012[,] a Family Service Plan (FSP) meeting
     was held by the Department of Human Services. The Family
     Service Plan objectives for the parents were (1) to locate and
     occupy suitable housing; (2) maintain visitation and contact with
     [C]hild; (3) participate in an evaluation for drug and alcohol
     abuse; [and] (4) attend drug and alcohol treatment on a
     consistent basis. The parents did not participate in the meeting.

     On December 19, 2012, an adjudicatory hearing was held. The
     Honorable Jonathan Q. Irvine adjudicated [Child] dependent and
     committed [C]hild to DHS. The [c]ourt specifically ordered that
     the father attend the Clinical Evaluation Unit (CEU) for a
     forthwith drug screen/evaluation, dual diagnosis and monitoring.
     The [c]ourt further ordered [M]other to continue to comply with
     the CEU recommendations.

     On March 20, 2013[,] a permanency review hearing was held.
     [M]other was re-referred to the CEU for a forthwith drug screen,
     assessment, monitoring and 3 random drug screens prior to the
     next court hearing.

     On April 1, 2013[, Child] was placed in another foster home
     through APM.

     On June 19, 2013, a permanency review hearing was held.
     [M]other was referred for an intake appointment at Sobriety
     through Outpatient (STOP) on March 14, 2013[.]

     On December 13, 2013, DHS received a GPS report alleging that
     [M]other admitted to using marijuana approximately 3 to 4
     months prior to the birth of [Child’s] sibling, [A.]. Furthermore,
     [M]other suffered from depression.               The report was
     substantiated.

     On March 27, 2014, the last FSP meeting was held. [Child’s]
     goal was changed to adoption. The parental objectives were the
     following: (1) [M]other will locate and occupy suitable housing;

                                   -3-
J-S23029-15


     (2) [M]other and [F]ather will maintain visitation and contact
     with [C]hild; (3) [M]other will participate in an evaluation for
     drug and alcohol abuse and (4) [M]other will attend drug and
     alcohol on a consistent basis. [M]other and [F]ather were not
     present for the FSP meeting.

     The matter was then listed on a regular basis before Judges of
     the Philadelphia Court of Common Pleas-Family Court Division-
     Juvenile Branch pursuant to Section 6351 of the Juvenile Act, 42
     Pa.C.S.A. §6351 and evaluated for the purpose of determining or
     reviewing the permanency plan of [C]hild with the goal of
     reunification of the family.

     [S]ubsequent hearings . . . reflect the [c]ourt’s review and
     disposition as a result of evidence presented addressing the lack
     of compliance with drug/alcohol.

Trial Court Opinion, 12/15/14, at 1-3 (unpaginated).

     On May 6, 2014, DHS filed a petition for the involuntary termination of

the parental rights of Mother and Father, seeking to terminate their parental

rights pursuant to section 2511(a)(1), (2), (5), (8), and (b) of the Adoption

Act, and a petition to change Child’s permanency goal to adoption, pursuant

to section 6351 of the Juvenile Act. On May 16, 2014, the trial court held an

evidentiary hearing on the petitions. N.T., 10/15/14, at 6. The trial court

granted the termination petition as to Father, but held the matter under

advisement until it could complete the hearing with regard to Mother. Id. at

6, 40-41. The trial court removed Mother’s first counsel, and appointed new

counsel to represent her. Id. at 6.

     On October 15, 2014, the trial court held an evidentiary hearing on the

termination and goal-change petitions. At the hearing, DHS presented the

testimony of the DHS social worker assigned to the family, Bessie Lee. Id.

                                      -4-
J-S23029-15


at 5-8.    Further, counsel for the parties stipulated that the content of Ms.

Lee’s testimony would be in conformity with the statement of facts in the

termination petition.      Id. at 7, 39-40.         Attorney Heather Hulit, the Child

Advocate, presented the testimony of Shadae Seward, the foster care case

manager for APM, who supervised the weekly visits between Child and

Mother since July of 2014. Id. at 5, 26. Mother did not attend the hearing,

but her counsel was present, and represented Mother through making

objections to the testimony and cross-examining the witnesses.

       The trial court found by clear and convincing evidence that Mother’s

parental    rights   to   Child   should       be   terminated   pursuant   to   section

2511(a)(1), (2), (5), (8), and (b) of the Adoption Act.             Further, the court

held it was in the best interest of Child to change her permanency goal to

adoption pursuant to section 6351 of the Juvenile Act.

       On November 14, 2014, Mother filed a notice of appeal along with a

concise statement of errors complained of on appeal.2              On appeal, Mother

raises the following issues:



____________________________________________


2
  Mother filed a Preliminary Statement of Matters Complained of on Appeal,
indicating her intention to file an amended statement of errors complained of
on appeal upon her receipt of the transcript, and requesting the trial court’s
permission to do so. The trial court’s docket does not reflect that the trial
court granted such permission, or that Mother filed an amended statement
of errors complained of on appeal.




                                           -5-
J-S23029-15


       1) Did the lower Court err and/or abuse its discretion by
       terminating the parental rights of [Mother] pursuant to 23
       Pa.C.S.A. § 2511(a)(1)?

       2) Did the lower Court err and/or abuse its discretion by
       terminating the parental rights of [Mother] pursuant to 23
       Pa.C.S.A. § 2511(a)(2)?

       3) Did the lower court err and/or abuse its discretion by
       terminating the parental rights of [Mother] pursuant to 23
       Pa.C.S.A. § 2511(a)(5)?

       4) Did the lower Court err and/or abuse its discretion by
       terminating the parental rights of [Mother] pursuant to 23
       Pa.C.S.A. § 2511(a)(8)?

       5) Did the lower Court err and/or abuse its discretion by
       terminating the parental rights of [Mother] pursuant to 23
       Pa.C.S.A. § 2511(b)?

Mother’s Brief at 6.3

       Mother argues that the trial court erred in terminating her parental

rights because DHS failed to present clear and convincing evidence

supporting termination.       See Mother’s Brief, at 9-10.   Mother asserts that

she completed some of her FSP objectives and was actively addressing the
____________________________________________


3
  In her statement of questions involved in her brief, Mother did not raise the
issue of the change of Child’s permanency goal to adoption. Accordingly,
she has waived any challenge to the goal change to adoption. See Krebs v.
United Refining Company of Pennsylvania, 893 A.2d 776, 797 (Pa.
Super. 2006) (stating that any issue not set forth in or suggested by an
appellate brief’s statement of questions involved and concise statement is
deemed waived). Moreover, Mother did not frame the issues set forth in her
statement-of-questions-involved portion of her brief in a fashion identical
with her concise statement of errors complained of on appeal. However, we
find that Mother preserved for this Court’s review the issues related to
termination by stating that she was challenging the sufficiency of the
evidence to support the termination of her parental rights to Child.



                                           -6-
J-S23029-15


objective of drug and alcohol treatment at an in-patient rehabilitation and

treatment facility.   Id.   Mother also claims that she had been moderately

successful in addressing her dependency on drugs earlier in the history of

the case, prior to a relapse in drug use. Id. at 9. Mother asserts that she

was aware of the importance of sobriety in addressing her housing needs.

Id.   Moreover, Mother claims that her outstanding objectives of drug

treatment for marijuana use and obtaining appropriate housing were

connected, in that Mother would be able to utilize specific housing services

after she attained six months of sobriety.   Id. at 10.   Mother alleges that

she remained sober for at least three months while she was addressing her

substance-abuse needs at an in-patient treatment facility.

      Additionally, Mother asserts that Ms. Seward testified that the

termination of Mother’s parental rights could have long-term harmful effects

on Child. Id. Mother suggests that Child could have remained in foster care

where foster parent meet Child’s daily needs while Mother continued to

address Mother’s own substance-abuse and housing objectives.

      In reviewing an appeal from the termination of parental rights, we

review the appeal in accordance with the following standard:

             [A]ppellate courts must apply an abuse of discretion
      standard when considering a trial court’s determination of a
      petition for termination of parental rights. As in dependency
      cases, our standard of review requires an appellate court to
      accept the findings of fact and credibility determinations of the
      trial court if they are supported by the record. In re: R.J.T.,
      608 Pa. 9, 9 A.3d 1179, 1190 (Pa. 2010). If the factual findings
      are supported, appellate courts review to determine if the trial

                                     -7-
J-S23029-15


     court made an error of law or abused its discretion. Id.; R.I.S.,
     [614 Pa. 275, 36 A.3d 567, 572 (Pa. 2011) (plurality opinion)].
     As has been often stated, an abuse of discretion does not result
     merely because the reviewing court might have reached a
     different conclusion. Id.; see also Samuel Bassett v. Kia
     Motors America, Inc., 613 Pa. 371, 34 A.3d 1, 51 (Pa. 2011);
     Christianson v. Ely, 838 A.2d 630, 634 (Pa. 2003). Instead, a
     decision may be reversed for an abuse of discretion only upon
     demonstration     of     manifest unreasonableness,    partiality,
     prejudice, bias, or ill-will. Id.

           As we discussed in R.J.T., there are clear reasons for
     applying an abuse of discretion standard of review in these
     cases. We observed that, unlike trial courts, appellate courts are
     not equipped to make the fact-specific determinations on a cold
     record, where the trial judges are observing the parties during
     the relevant hearing and often presiding over numerous other
     hearings regarding the child and parents. R.J.T., 9 A.3d at
     1190.    Therefore, even where the facts could support an
     opposite result, as is often the case in dependency and
     termination cases, an appellate court must resist the urge to
     second guess the trial court and impose its own credibility
     determinations and judgment; instead we must defer to the trial
     judges so long as the factual findings are supported by the
     record and the court’s legal conclusions are not the result of an
     error of law or an abuse of discretion. In re Adoption of
     Atencio, 650 A.2d 1064, 1066 (Pa. 1994).

In re Adoption of S.P., 47 A.3d 817, 826-827 (Pa. 2012).

     The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid.   In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

Moreover, we have explained:

     [t]he standard of clear and convincing evidence is defined as
     testimony that is so “clear, direct, weighty and convincing as to
     enable the trier of fact to come to a clear conviction, without
     hesitance, of the truth of the precise facts in issue.”

Id. (quoting In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

                                   -8-
J-S23029-15


     Although   Mother’s   first   four   issues   challenge   the   trial   court’s

determinations regarding termination of her parental rights under various

subsections of section 2511(a), this Court may affirm the trial court’s

decision regarding the termination of parental rights with regard to any

singular subsection of section 2511(a).     In re B.L.W., 843 A.2d 380, 384

(Pa. Super. 2004) (en banc). Instantly, the trial court terminated Mother’s

parental rights under subsections 2511(a)(1), (2), (5), (8) and (b). We will

focus on section 2511(a)(2) and (b), which provide as follows:

     § 2511. Grounds for involuntary termination

     (a) General rule.--The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

                                     ***

         (2) The repeated and continued incapacity, abuse,
         neglect or refusal of the parent has caused the child to be
         without essential parental care, control or subsistence
         necessary for his physical or mental well-being and the
         conditions and causes of the incapacity, abuse, neglect or
         refusal cannot or will not be remedied by the parent.

                                     ***

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

                                     -9-
J-S23029-15



23 Pa.C.S. § 2511.

      To satisfy the requirements of Section 2511(a)(2), the moving party

must produce clear and convincing evidence regarding the following

elements: (1) repeated and continued incapacity, abuse, neglect or refusal;

(2) such incapacity, abuse, neglect or refusal caused the child to be without

essential parental care, control or subsistence necessary for his physical or

mental well-being; and (3) the causes of the incapacity, abuse, neglect or

refusal cannot or will not be remedied. In re Adoption of M.E.P., 825 A.2d

1266, 1272 (Pa. Super. 2003).

      The   grounds   for   termination   of   parental   rights   under   section

2511(a)(2), due to parental incapacity that cannot be remedied, are not

limited to affirmative misconduct; to the contrary, those grounds may

include acts of refusal as well as incapacity to perform parental duties. In

re A.L.D. 797 A.2d 326, 337 (Pa. Super. 2002).

      Our Supreme Court set forth our inquiry under section 2511(a)(2) as

follows:

      As stated above, § 2511(a)(2) provides statutory grounds for
      termination of parental rights where it is demonstrated by clear
      and convincing evidence that “[t]he repeated and continued
      incapacity, abuse, neglect or refusal of the parent has caused
      the child to be without essential parental care, control or
      subsistence necessary for his physical or mental well-being and
      the conditions and causes of the incapacity, abuse, neglect or
      refusal cannot or will not be remedied by the parent.” If and
      only if grounds for termination are established under subsection
      (a), does a court consider “the developmental, physical and
      emotional needs and welfare of the child” under § 2511(b).

                                    - 10 -
J-S23029-15



           This Court has addressed           incapacity   sufficient   for
     termination under § 2511(a)(2):

         A decision to terminate parental rights, never to be made
         lightly or without a sense of compassion for the parent,
         can seldom be more difficult than when termination is
         based upon parental incapacity.           The legislature,
         however, in enacting the 1970 Adoption Act, concluded
         that a parent who is incapable of performing parental
         duties is just as parentally unfit as one who refuses to
         perform the duties.

     In re Adoption of J.J., 511 Pa. 590, 515 A.2d 883, 891 (Pa.
     1986) (quoting In re: William L., 477 Pa. 322, 383 A.2d 1228,
     1239 (Pa. 1978)).

Adoption of S.P., 47 A.3d at 827.

     This Court has stated that a parent is required to make diligent efforts

towards the reasonably prompt assumption of full parental responsibilities.

In re A.L.D., 797 A.2d at 337. A parent’s vow to cooperate, after a long

period of uncooperativeness regarding the necessity or availability of

services, may properly be rejected as untimely or disingenuous. Id. at 340.

     The trial court explained its decision to terminate Mother’s parental

rights under section 2511(a)(2) as follows:

     It is clear from the record that[,] for a period of six (6) months
     leading up to the filing of the Petition for Involuntary
     Termination, [M]other failed to perform any parental duties for
     [Child]. The Court found by clear and convincing evidence that
     [M]other failed to perform her parental duties. The testimony
     established that [M]other tested positive for marijuana during
     the birth of [Child] in November 2012. (N.T. 10/15/14, pg. 8)
     Furthermore, [M]other admitted to DHS that she had abused
     illegal drugs during her pregnancy. (N.T. 10/15/14, pg. 8)




                                    - 11 -
J-S23029-15


     A parent has an affirmative obligation to act in his child’s best
     interest. As stated in Adoption of Hamilton, 379 Pa. Super at
     274, 59 A.2d at 1291, “to be legally significant, the contact must
     be steady and consistent over a period of time, contribute to the
     psychological health of the child, and must demonstrate a
     serious intent on the part of the parent to recultivate a parent-
     child [relationship], and must demonstrate a willingness and
     capacity to under[]take the parental role.[”] In re E.S.M.[,]
     424 Pa. Super[.] at 296.

     In the instant matter, [C]hild has been in care for over twenty-
     three months. (N.T. 10/15/14, pgs[.] 7-8) The testimony
     revealed that [M]other failed to inquire about the developmental
     growth and needs of [Child]. Furthermore, [M]other failed to
     attend scheduled doctor’s visits[.] (N.T. 10/15/14[,] pg. 15)
     Additionally, the testimony established that [C]hild is in a stable
     environment and adoption was in the best interest of [C]hild.
     (N.T. 10/15/14, pgs. 79, 81-82, 85) Moreover, [M]other has
     made minimal effort to receive treatment for her drug/alcohol
     issues. (N.T. 10/15/14, pgs. 10, 16-18) Lastly, the testimony
     of the social worker indicated that [M]other’s drug/alcohol
     addiction and failure to stabilize her drugs issues were
     contributing to her lack of housing. (N.T. 10/15/14, pgs. 21-22)
     [M]other failed to be drug free for a period of six months,
     therefore rendering her ineligible for a housing program[.] (N.T.
     10[/]15/14[,] pg. 16)

     Section 2511 (a) (2) requires that “repeated and continued
     incapacity, abuse neglect or refusal of the parent has caused the
     child to be without essential parental care, control or subsistence
     necessary for her physical or mental well[-]being and the
     condition and causes of the incapacity, abuse, neglect or refusal
     cannot or will not be remedied by the parent.[”] 23 Pa.C.S.A. §
     2511 (a)(2).     These grounds are not limited to affirmative
     misconduct.     They may include acts of refusal to perform
     parental duties but more specifically on the needs of the child.
     Adoption of C.A.W., 683 A.2d 911, 914 (Pa. Super. 1996)[.]

     Courts have further held that the implications of a parent’s
     limited success with services geared to remedy the barriers to
     effective parenting can also satisfy the requirements of §
     2511(a)(2). [In] In the matter of B.L.W., 843 A.2d 380 (Pa.
     Super. 2004), the [c]ourt’s grave concerns about [the m]other’s
     ability to provide the level of protection, security and stability”

                                   - 12 -
J-S23029-15


     that her child needed was sufficient to warrant termination. Id.
     at 388.

     The testimony indicated that [M]other’s lack of parenting skills
     were an issue in the instant matter. (N.T. 10/15/14, pgs. 21-
     22) Furthermore, the testimony revealed mother lacked the
     basic parenting skills, i.e., timing of diaper changes for [Child].
     (N.T. 10/15/14[, pg. 24, 26]) Additionally, [M]other failed to
     learn when to feed [Child]. (N.T. 10/15/14, pgs. 24-25, 29)
     The social worker’s concern arose from [M]other’s failure to learn
     the parenting skills after a year of instruction during supervised
     visits. (N.T. 10/15/14, pgs. 24-25, 29). [M]other has been
     abusing drugs/alcohol for approximately four years.          (N.T.
     10/15/14, pgs. 93-94) Lastly, the testimony of the foster care
     case manager reiterated [M]other’s struggle with parenting
     skills. (N.T. 10/15/14, pg. 29)

Trial Court Opinion, 12/15/14, at 4-5 (unpaginated).

     There is ample, competent, clear, and convincing evidence in the

record to support the trial court’s determination that Mother has not

demonstrated any ability to remedy the circumstances which led to Child’s

placement, nor is there any indication that Mother could remedy such

circumstances in the foreseeable future, even with continued services in

place. After a careful review of the record, we conclude that the trial court

aptly discussed the evidence pertaining to the requirements of section

2511(a)(2). We will not impose our own credibility determinations and re-

weigh the evidence. We must defer to the trial judge’s determination, as the

factual findings are supported by the record, and the court’s legal

conclusions are not the result of an error of law or an abuse of discretion.

Adoption of S.P., 47 A.3d at 826-827.




                                   - 13 -
J-S23029-15


     After we determine that the requirements of section 2511(a) are

satisfied, we proceed to review whether the requirements of section 2511(b)

are satisfied. In re Adoption of C.L.G., 956 A.2d 999, 1009 (Pa. Super.

2008) (en banc).     This Court has stated that the focus in terminating

parental rights under section 2511(a) is on the parent, but pursuant to

section 2511(b) the focus is on the child. Id. at 1008.

     In reviewing the evidence in support of termination under section

2511(b), our Supreme Court recently explained as follows:

            [I]f the grounds for termination under subsection (a) are
     met, a court “shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child.” 23 Pa.C.S. § 2511(b). The emotional needs and welfare
     of the child have been properly interpreted to include
     “[i]ntangibles such as love, comfort, security, and stability.” In
     re K.M., 53 A.3d 781, 791 (Pa. Super. 2012). In In re E.M.,
     [620 A.2d 481, 485 (Pa. 1993)], this Court held that the
     determination of the child’s “needs and welfare” requires
     consideration of the emotional bonds between the parent and
     child. The “utmost attention” should be paid to discerning the
     effect on the child of permanently severing the parental bond.
     In re K.M., 53 A.3d at 791.

In re: T.S.M., 71 A.3d 251, 267 (Pa. 2013).

     We have stated that in conducting a bonding analysis, the court is not

required to use expert testimony, but may rely on the testimony of social

workers and caseworkers.     In re Z.P., 994 A.2d 1108, 1121 (Pa. Super.

2010).   This Court has observed that no bond worth preserving is formed

between a child and a natural parent where the child has been in foster care




                                   - 14 -
J-S23029-15


for most of the child’s life, and the resulting bond with the natural parent is

attenuated. In re K.Z.S., 946 A.2d 753, 764 (Pa. Super. 2008).

      Mother argues that the testimony demonstrated that Child recognized

Mother as her parent and that she had a bond with Mother. Mother’s Brief at

10.   Mother also contends that Mother, her paramour, and one of Child’s

siblings visited Child as a family unit, which provided an opportunity for the

family to eat, play, and bond.    Id.   Additionally, Mother asserts that Ms.

Seward testified that there was a possibility of long-term harm to Child from

severing her bond with Mother.

      The trial court explained its decision to terminate Mother’s parental

rights under section 2511(b) as follows:

      In order to terminate the parental rights, the party seeking
      termination must prove by clear and convincing evidence that
      the termination is in the best interest of the child. 23 Pa.C.S.A.
      §2511(b); In re Bowman, 436 Pa. Super. [___], 647 A.2d 217
      (1994)[.] The best interest of the child is determined after
      consideration of the needs and welfare of the child. The trial
      court must examine the individual circumstances of each case
      and consider all explanations offered by the parent facing
      termination of his parental rights to determine if the evidence in
      light of the totality of the circumstances clearly warrants
      involuntary termination.

      When determining the best interest of a child, many factors are
      to be analyzed, “such as love, comfort, security and stability.[”]
      In re Adoption of T.B.B., 787 A.2d 1007, 1013-1014 (Pa.
      Super. 2003) Another factor that a court is to consider is what,
      if any, bond exists for the child.        In re Involuntary
      Termination of C.W.S.M. and K.A.L.M., (839 A.2d 410, 415
      (Pa. Super. 2003)[.]

      Under Section 2511(b), the court must consider whether the
      child’s needs and welfare will be met by termination. In re C.P.,

                                    - 15 -
J-S23029-15


     901 A.2d 516 (Pa. Super. 2006). “Intangibles such as love,
     comfort, security and stability are involved when inquiring about
     [t]he needs and welfare of the child.” Id. [a]t 520. “In this
     context, the court must take into account whether a bond exists
     between child and parent, and whether termination would
     destroy an existing and necessary beneficial relationship.” In re
     Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010)[.]

        “It is universally agreed that the bond of parental
        affection is unique and irreplaceable. When parents act in
        accordance with the natural bonds of parental affection,
        preservation of the parent-child bond is prima facie in
        the best interest of the child, and the state has no
        justification to terminate that bond. On the other hand, a
        court may properly terminate parental bonds which exist
        in form but not in substance when preservation of the
        parental bond would consign a child to an indefinite,
        unhappy, and unstable future devoid of the irreducible
        minimum parental care to which that child is entitled.”

     In re Diaz, 669 A.2d 372, 377 (Pa. Super. 1995) (quoting In re
     J.W., 578 A.2d 952, 958 (Pa. Super[.] 1990) [(emphasis in
     original)].

     In the instant matter, the testimony established that [C]hild
     would not suffer any irreparable emotional harm if [M]other’s
     parental rights were terminated.     (N.T. 10/15/14, pg. 28)
     [C]hild has bonded with her foster parent. (N.T. 10/15/14, pg.
     28, 32) Additionally, the testimony described the relationship
     between [C]hild and her foster parent as strong and loving.
     (N.T. 10/15/14, pgs. 8, 16, 28) Furthermore, the social worker
     testified that adoption is in [Child’s] best interest.   (N.T.
     10/15/14[,] pg. 11)

     As explained in [the] initial Order, the [t]rial [c]ourt found by
     clear and convincing evidence that the Department of Human
     Services met their statutory burden pursuant to 23 Pa.C.S.A.
     §2511(a) (1) (2) (5) and (8) and §2511 (b) and that it was in
     the best interest of [C]hild to change the goal to adoption for
     permanency. (N.T. 10/15/14, pg. 11) The testimony was
     uncontroverted. (N.T. 10/15/14, pg. 40) The social worker
     testified credibly. (N.T. 10/15/14, pg. 40)

                                  ***

                                  - 16 -
J-S23029-15



      For the preceding reasons, the court finds that DHS met its
      statutory burden by clear and convincing evidence regarding the
      termination of parental rights pursuant to 23 Pa.C.S.A. §2511.
      Furthermore, the court finds that its ruling will not cause [Child]
      to suffer irreparable harm[,] and it is in the best interest of
      [C]hild as a result of testimony regarding [C]hild’s safety,
      protection, mental, physical and moral welfare to terminate
      [M]other’s parental rights.

Trial Court Opinion, 12/15/14, at 5-6 (unpaginated).

      There is ample, competent, clear, and convincing evidence in the

record to support the trial court’s finding that Child’s foster parent meets all

of Child’s needs and welfare, and that Child’s best interests will be served by

terminating Mother’s parental rights. Ms. Lee testified that Child has been in

foster care for virtually her entire life.    N.T., 10/15/14, at 7-8.   Ms. Lee

stated that Child has a strong bond with her pre-adoptive foster parent, and

that the foster parent meets all of Child’s needs.     Id. at 10-11.    Ms. Lee

also testified that adoption is in Child’s best interests. Id. at 11. Ms. Lee

opined that there would be no detriment to Child if Mother’s parental rights

were terminated. Id. Ms. Lee stated that, although Child has a relationship

with Mother, it is on a visitation level, as opposed to her relationship with

her foster parent, which is on the parental level. Id. at 11-12.

      Ms. Seward testified that Child has a great relationship with her foster

parent, from whom Child receives love and care.        Id. at 28.   Ms. Seward

opined that, if Child were removed from the care of her foster parent, given

the length of time Child has been in foster care with her current foster


                                     - 17 -
J-S23029-15


parent, Child would suffer harm.    Id.   Ms. Seward also opined that Child

would not suffer harm if visits with Mother were stopped.      Id.   On cross-

examination by Mother’s counsel, Ms. Seward indicated that she was unsure

how Child would react in the future from not knowing or seeing her biological

mother.   Id. at 31.     Ms. Seward reiterated this response on re-direct

examination by the child advocate. Id. at 34-35.

      While Mother may love Child, a parent’s own feelings of love and

affection for a child, alone, will not preclude the termination of parental

rights. In re Z.P., 994 A.2d at 1121. A child’s life “simply cannot be put on

hold in the hope that [a parent] will summon the ability to handle the

responsibilities of parenting.”   Id. at 1125.     Rather, “a parent’s basic

constitutional right to the custody and rearing of his child is converted, upon

the failure to fulfill his or her parental duties, to the child’s right to have

proper parenting and fulfillment of his or her potential in a permanent,

healthy, safe environment.” In re B., N.M., 856 A.2d 847, 856 (Pa. Super.

2004).

      The competent evidence in the record supports the trial court’s

determination that, although Child has a relationship with Mother, Child

would not suffer any certain harm from the termination of Mother’s parental

rights. Id. at 11-12, 28, 31, 34-35. The competent evidence in the record

also supports the trial court’s finding that the termination of Mother’s

parental rights would serve Child’s best interests. Id. at 11. See T.S.M.,


                                    - 18 -
J-S23029-15


71 A.3d at 267 (reiterating that the mere existence of a bond or attachment

of a child to a parent will not necessarily result in the denial of a termination

petition). Thus, we will not disturb the trial court’s decision. Adoption of

S.P., 47 A.3d at 826-827.

      Accordingly, we affirm the decree terminating Mother’s parental rights

to Child pursuant to section 2511(a)(2) and (b) of the Adoption Act, and

changing Child’s permanency goal to adoption pursuant to section 6351 of

the Juvenile Act.

      Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/7/2015




                                     - 19 -